Exhibit 16 Weinberg & Baer LLC 115 Sudbrook Lane, Baltimore, MD 21208 Phone (410) 702-5660 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Merica Corp. Ladies and Gentlemen: We have read Item 4.01 of Merica Corp.’s Current Report on Form 8-K dated December 17, 2013, captioned “Changes in Registrant’s Certifying Accountant,” and are in agreement with the statements contained therein, as they relate to our firm.We have no basis to agree or disagree with the other statements contained therein. Very truly yours, /s/ Weinberg & Baer LLC Baltimore, Maryland December 26, 2013
